Exhibit 10.17

ATP OIL & GAS CORPORATION

DISCRETIONARY BONUS POLICY

PURPOSE: The purpose of the ATP Discretionary Bonus Policy is to share the
success achieved by the Company with its employees who demonstrate exemplary
performance. If made, the Discretionary Bonus may be in addition to current
compensation and an employee’s participation in any other benefits offered by
ATP.

CRITERIA FOR PARTICIPATION: The Discretionary Bonus Policy applies to all
employees of ATP (Eligible Employee) regardless of tenure, title or
responsibility.

ADMINISTRATION OF THE DISCRETIONARY BONUS POLICY: Any and all bonuses to
Eligible Employees under the Discretionary Bonus Policy are discretionary by the
President.

PAYMENTS: Payments to Eligible Employees will be made at the direction of the
President and the Eligible Employee’s immediate supervisor. If an employee
leaves the employment of ATP, the Eligible Employee will cease to participate in
the Discretionary Bonus Policy and forfeit any right to future distributions
from this policy.